Citation Nr: 1200951	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from December 1996 to April 2001.  She also had subsequent service in the Reserve, including annual training in Germany from July 2, 2005 to July 22, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Columbia, South Carolina.  During the course of the appeal the Veteran moved and the case is now under the jurisdiction of the St. Petersburg RO.

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

The case was remanded in May 2011 for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A knee disorder has not been established in active service or on annual training. 

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an arthritic disease entity of either knee beginning on active duty. 

3.  Osteoarthritis of the knees was first diagnosed in September 2006, several years after the Veteran's separation from active duty in 2001.




CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated in the Veteran's active duty service or annual training; nor may it be so presumed.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In an August 2006 letter, VA satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this regard, the letter informed her of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim for service connection, and the assistance that VA would provide to obtain information and evidence in support of her claim.  She was also given notice regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  Notably, incomplete service treatment records are associated with the claims file.  The Veteran submitted copies of the records she had in her possession; however, all other efforts to obtain complete records were unsuccessful.  In this regard, searches for the Veteran's complete service treatment records dated from 1998 to 2001 yielded no records.  See January 2007 VA Memorandum.  There is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.

In addition to service treatment records, the proper steps were taken to obtain other pertinent and identified records.  Furthermore, the Veteran was afforded a VA examination that is deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In sum, there is no VA defect in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

As a final matter, the Board finds that the agency of original jurisdiction sufficiently complied with the remand orders from May 2001.  

Legal Criteria

The Veteran seeks service connection for bilateral knee disabilities.  Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  It is important to understand that membership in the National Guard or Reserve alone, or the diagnosis of a disability during that membership, does not automatically qualify a Veteran for entitlement to service connection.  The benefit will be granted under the specific circumstances described herein based on that type of service.

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Analysis

The Veteran contends that she injured both knees in service in 1998.  She stated that while participating in training at the NBC School she had to carry someone through the gas chamber.  She fell during this exercise and hurt her knee and then went to sick call.  The Veteran also stated that she was treated later in service with Naproxen and Vioxx specifically for arthritis and knee pain.  

Review of the records dated within the Veteran's period of active duty include a May 2000 record from Jackson Hospital, where the Veteran was seen for acute abdominal pain.  A review of systems indicates that the Veteran did not have any aches, myalgias, or arthritis of the musculoskeletal system.  The medical history provided did not include any problems with either knee.  

Treatment records from Basset Army Community Hospital demonstrate that on January 16, 2001, the Veteran reported to the emergency room with several symptoms, to include chest pain, shortness of breath, and swelling of the feet and hands.  No complaints referable to the knees were noted.  A list of current medications did not include Vioxx or Naproxen.  Paxil was prescribed, based on a history of panic and anxiety attacks, and a full chest work up was ordered.  In a follow up note dated on January 17, it was noted that the Veteran was still experiencing shortness of breath.  Again, there was no mention of a problem concerning her knees.  This record also lists the Veteran's current medications and does not show that she was on Vioxx or Naproxen at that time.  A record one week later, dated January 23, described the Veteran's mental status, and that she was wheezing.  The list of current medications did not include Vioxx or Naproxen; however, a prescription for Vioxx was ordered that day.  The following day, on January 24, the Veteran reported that she had to build an entire building, and that she had continuing chest pain.  The muscles in her chest were tender to palpation.  Again, the new prescription for Vioxx was noted.  A February 1, 2001 record documents that the Veteran reported to the emergency room for chest pain after running, and lists current medications as including both Vioxx and Naproxen.  Notably, all of these records are negative for complaints or treatment referable to the Veteran's knees.

The earliest documented complaint concerning a knee is a September 2002 emergency room record from a private hospital that shows the Veteran reported falling down the stairs and landing on her left side.  She complained of left thigh, leg, and knee pain.  The only past medical history noted was asthma and an allergy.  X-rays were normal and the clinical impression was knee sprain and possible ligament injury.  The Veteran was given a knee immobilizer and crutches.  There is no evidence that this was during a designated period of active or inactive duty for training.

December 2003 VA treatment records show the Veteran was seen to establish primary medical care.  The physician noted the Veteran's current medical conditions and the Veteran reported various physical complaints, but there was no mention of knee problems.  She was taking several different over-the-counter pain medications, but she indicated that this was to relieve her headaches.  Her past medical history included several conditions, but there was no notation of a knee problem.  A pain assessment shows that she denied receiving treatment for arthritis.  She indicated that she had headaches and specifically denied having any other chronic pain condition.  Examination of her extremities was normal; there was no edema nor tenderness.

In January 2004, the Reserve put the Veteran on a permanent physical profile that precluded running due to her poorly controlled asthma.  

A July 2004 VA treatment record includes a list of the Veteran's on-going medical problems, which does not include a knee condition.  

The Veteran's service personnel records show that she had 3 weeks of annual training in Germany in July 2005.  During this time she was seen once for complaints of swelling in both legs and of pain when walking.  An examination revealed pitting edema in both legs down to the knees.  The assessment was occasional peripheral edema and history of preeclampsia.  No further treatment is noted during this period of annual training.

In December 2005, the Veteran presented with complaints of right knee pain that radiated to her hip.  The VA record indicates that there was no history of trauma to the knee.  There was evidence of slight tenderness of the knee with flexion and extension.  She was given ibuprofen.

In September 2006, the Veteran was seen at a VA facility where it was noted that she had occasional knee edema.  At the time, minimal edema was noted in the right knee.  X-rays revealed early degenerative arthritis involving both knees.  

In July 2011, the Veteran was afforded a VA examination to determine the nature and likely etiology of her claimed bilateral knee disorders.  The examiner indicated that she reviewed the claims file and she noted pertinent aspects of the Veteran's medical history, which included information provided by the Veteran.  The Veteran reported during that exam that after injuring her knees in service she was given crutches, which she used for 6 weeks, and that she was put on a profile.  She reported taking pain medication on and off since then.  The diagnosis was bilateral osteoarthritis.  

The examiner's opinion was that it would be resorting to mere speculation to opine whether the Veteran's bilateral knee osteoarthritis arose during service or is otherwise related to her service.  In her rationale, however, the examiner explained that the Veteran reported her bilateral knee problem started after falling in service and that she had been taking medication ever since; yet, there was no evidence of a chronic knee problem during service.  The September 2002 private treatment record, which was more than 1 year after she separated from active duty, showed the Veteran fell down the stairs and sprained her knee and that X-rays at that time were normal.  Although the Veteran was a member of the Reserve at this time, the evidence does not show that this was a period of inactive or active duty for training.  

The examiner further noted that VA treatment records were silent for knee complaints or treatment, to include medication prescriptions for pain in the knee, until September 2006.  X-rays at that time showed mild or early osteoarthritis.  The examiner commented that it was difficult to reconcile why there was no documentation of knee problems from 2001 to 2006 during post active duty VA primary care visits, if there had in fact been a chronic disabling knee condition related to active duty, particularly considering (from c-file review) the Veteran's pattern of seeking medical attention during active duty for multiple other medical complaints.  

Having carefully considered the evidence of record, the Board finds that service connection for a bilateral knee disorder is not warranted.  Although the Veteran's assertions that she was treated for a knee injury in service in 1998 cannot be corroborated since complete service treatment records could not be obtained, she is competent to report her injury in service.  Further, there is nothing of record to contradict her statement or suggest that it is unreliable; therefore, her testimony regarding that injury is considered credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

As for the Veteran's assertion that she has had continuing symptomatology since the 1998 injury, the Board finds that while she is competent to report her symptoms, her assertions are not credible in light of the medical evidence of record to the contrary.  For example, medical records in May 2000 are silent for a knee problem, though a pain assessment was done at the time.  Furthermore, although the Veteran notes that she was treated for knee pain and arthritis with Vioxx while on active duty in 2001, the medical evidence documenting that first prescription indicates that it was for an entirely unrelated problem, namely chest pain and swelling of the feet and hands, as a result of physical exercise.  Those records are wholly devoid of complaints of knee pain.  Thus, there is no basis to credit the pain medication to undocumented knee problems, when the Veteran was clearly experiencing other documented pain related problems.  

Significantly, there is no documented post service knee problem until the Veteran injured her knee in 2002, which was more than one year after active duty.  No arthritis was found at that time, and it appears to have resolved.  Particularly, primary care records in 2003 covered her complete physical history and were silent for knee problems.  The Board recognizes that the Veteran did have one complaint during annual Reserve training regarding edema in her legs; however, this was not documented as a knee problem.  Further, edema is a symptom, as opposed to a diagnosed disability.  In July 2005, there was no diagnosis of a knee disability which can be attributed to her period of annual training.  Rather, it is not until 2006 that an on-going knee disability is noted.  Therefore, based on the above, the evidence contradicts, rather than supports, the Veteran's assertion of continuing bilateral knee problems since the 1998 injury.

The Board also takes into account the comments of the VA examiner relative to whether the current knee disability is otherwise related to the 1998 injury.  Although she essentially stated it would be speculative to opine that the current bilateral knee disorder is related to service, the rationale offered provided probative and persuasive evidence to support a finding that the Veteran's bilateral knee disorder was not related to service.  That opinion was based on a complete review of the available records, to include the Veteran's statements.  It also included a rationale for the finding.  For these reasons, it is deemed credible in finding there is no relationship between the Veteran's active service and her current knee disabilities.  Furthermore, the credible evidence does not contradict the opinion.  Therefore, the Board finds it highly probative and finds that direct service connection cannot be established.

Since osteoarthritis was not diagnosed in active service or manifested to a compensable degree in the first postservice year, service connection for osteoarthritis on a presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is also not warranted. 

In short, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


